DARGAN, C. J.
A judgment should show the plaintiff who recovers, the defendant against whom the recovery is had, and the specific thing or amount of money recovered ; without these requisites it is no judgment, and no process can issue on it to enforce its satisfaction. — Ordinary v. McLure, 1 Baily, 7; Boykin v. The State, 3 Yerger 426.
A judgment nisi, or a conditional judgment, must possess these material requisites, for the final judgment is but a confirmation of the conditional judgment, and cannot differ from the judgment on .condition. The conditional judgment must be capable of confimation. — Dickinson v. Walker, 1 Ala. 48.
Tested by these rules there is manifest error. The judgment ni si in this case does not show any recovery, or in whose favor it was intended that a recovery should be had. The recitals are: “ This day came the parties by their attor-nies and Solomon Spence being called to come into court and give evidence in behalf of the defendants, came not but made default, and it appearing to the satisfaction of the court that Spence has been duly subpoenaed to appear at this term of the court and give evidence as aforesaid; on motion of defendant’s attorney, it is ordered by the court that a forfeiture *829of one hundred dollars be. entered against said Solomon Spence for such his default, and that the same be made final at the next term of this court, unless said defaulting witness shall then appear and show cause to the contrary.” This entry does not show a recovery in favor of any one, and cannot be considered a judgment.
The final judgment, therefore, rendered on this entry, must be reversed.
Chilton, J., not sitting.